 



Exhibit 10.1
VOLTERRA SEMICONDUCTOR CORPORATION
2006 MANAGEMENT BONUS PLAN
The following are the terms of the 2006 Management Bonus Plan approved by the
Compensation Committee of the Board of Directors of Volterra Semiconductor
Corporation (the “Company”) on February 3, 2006 (the “Plan”).
A. Purpose
1. The terms of the Plan have been established to attract, motivate, retain and
reward the Company’s executive officers for assisting the Company in achieving
its operational goals through exemplary performance.
2. Under the Plan, cash bonuses, if any, will be based on both the achievement
of specified individual and corporate goals as well as a review of personal
performance, which will be determined at the discretion of the Compensation
Committee.
B. Determination of Bonus Amounts
1. The target bonus amount for each executive officer is based on a percentage
of base salary.
2. A bonus may range from 0% (if minimum results are not achieved) to a maximum
of 155% (if results exceed objectives) of the target bonus amount for each
executive officer.
3. The percentage of the target bonus amount paid to the Company’s chief
executive officer will be based solely on the Company’s financial performance.
4. The percentage of the target bonus amount paid to each of the other executive
officers of the Company will be weighted such that two-thirds of the bonus will
be based on meeting the Company’s financial performance goals and one-third will
be based on meeting individual performance goals as established by the Company’s
chief executive officer.
5. The financial performance goal of each executive officer will be based on the
Company’s net revenue, gross margin, and operating income for 2006, excluding
the impact of any stock-based compensation charges. The Board or the Board’s
Compensation Committee may modify the financial performance goals at any time
based on business changes during the year and may grant bonuses to executive
officers even if the financial performance goals are not met.
6. The individual performance goals may vary based on the Company’s strategic
initiatives and the responsibilities of each executive officer.

 